PER CURIAM
Boyce Brown (Movant) appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. His sole point on appeal is that the motion court erred in determining that his trial counsel was not ineffective for failing to call an alibi witness. Finding no error, we affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).